
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.3


TECHNISCAN, INC.

EMPLOYEE STOCK OPTION PLAN

Effective June 12, 2001


--------------------------------------------------------------------------------



TABLE OF CONTENTS

Article
Number
  Description    


ARTICLE I

   

NAME, PURPOSES, AND EFFECTIVE DATE

  1  

1.1

  Name of Plan   1  

1.2

  Purposes   1  

1.3

  Effective Date   1

ARTICLE II

   

DEFINITIONS

  1  

2.1

  "Affiliate"   1  

2.2

  "Award"   1  

2.3

  "Award Agreement"   1  

2.4

  "Board"   1  

2.5

  "Cause"   1  

2.6

  "Code"   1  

2.7

  "Committee"   1  

2.8

  "Company"   2  

2.9

  "Consultant"   2  

2.10

  "Director"   2  

2.11

  "Disability"   2  

2.12

  "Early Retirement"   2  

2.13

  "Employee"   2  

2.14

  "Fair Market Value"   2  

2.15

  "Incentive Stock Option"   2  

2.16

  "Nonqualifled Stock Option"   2  

2.17

  "Normal Retirement"   2  

2.18

  "Optionee"   2  

2.19

  "Participant"   2  

2.20

  "Performance Award"   2  

2.21

  "Plan"   2  

2.22

  "Restricted Stock Award"   2  

2.23

  "Retirement"   2  

2.24

  "Stock" or "Share"   2  

2.25

  "Stock Appreciation Right"   2  

2.26

  "Stock Option" or "Option"   3

ARTICLE III

   

ELIGIBILITY FOR AWARDS

  3

ARTICLE IV

   

CAPITAL STOCK

  3  

4.1

  The Shares   3  

4.2

  Stock Subject to the Plan   3

ARTICLE V

   

STOCK OPTIONS

  3  

5.1

  Grant of Options   3  

5.2

  Types of Options   3  

5.3

  Conformity with Code Section 422   3  

5.4

  Waiver of Other Amounts   4

i

--------------------------------------------------------------------------------



Article
Number
  Description    
 

5.5

  Terms and Conditions   4



  a.  

Option Price

  4



  b.  

10% Stockholder

  4



  c.  

Option Term

  4



  d.  

Exercisability

  4



  e.  

Method of Exercise

  4



  f.  

Rights of Holders

  4



  g.  

Consideration

  4



  h.  

Cash-Out

  5



  i.  

Replacement Options

  5



  j.  

Vesting

  5



  k.  

Disability of Optionee

  6



  l.  

Death of Optionee

  6



  m.  

Retirement

  6



  n.  

Other Termination of Employment or Relationship as a Director or Consultant

  6



  o.  

Securities Law Compliance

  7



  p.  

Dollar Limitation on Incentive Stock Options

  7



  q.  

Continuous Status as an Employee, Director or Consultant

  7

ARTICLE VI

   

STOCK APPRECIATION RIGHTS

  7  

6.1

  Grant and Exercise   7  

6.2

  Termination   7  

6.3

  Surrender of Stock Option   8  

6.4

  Terms and Conditions   8



  a.  

When Exercisable

  8



  b.  

Effect of Exercise

  8



  c.  

Relation to Stock Option

  8



  d.  

Effect on Share Limitation

  8



  e.  

Exercise Upon Adjustment

  8

ARTICLE VII

   

RESTRICTED STOCK AWARDS

  8  

7.1

  Administration   8  

7.2

  Criteria for Award   8  

7.3

  Varying Provisions   8  

7.4

  Awards and Certificates   9



  a.  

Purchase Price

  9



  b.  

Acceptance of Award

  9



  c.  

Stock Certificate

  9



  d.  

Custody of Certificates

  9  

7.5

  Restrictions and Conditions   9



  a.  

Restriction Period

  9



  b.  

Shareholder Rights

  9



  c.  

Forfeiture of Shares

  9



  d.  

Waiver of Restrictions

  9



  e.  

Delivery of Shares

  9

ARTICLE VIII

   

PERFORMANCE AWARDS

  10  

8.1

  Grant of Right to Earn Award   10

ii

--------------------------------------------------------------------------------



Article
Number
  Description    
 

8.2

  Participant Consideration   10  

8.3

  Award Agreement   10  

8.4

  Shares Granted as Performance Award   10

ARTICLE IX

   

ADJUSTMENTS

  10  

9.1

  Recapitalizations, Etc   10  

9.2

  Acceleration of Exercise   10  

9.3

  Right to Call Options   10  

9.4

  Committee Decision Final   11  

9.5

  Compliance with Code Section 280G   11

ARTICLE X

   

ADMINISTRATION

  11  

10.1

  The Board   11  

10.2

  The Committee   11  

10.3

  Construction and Interpretation of the Plan   12  

10.4

  Delegation of Operational Responsibilities   12  

10.5

  Indemnification of Committee   12

ARTICLE XI

   

AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN

  12  

11.1

  Plan Amendment   12  

11.2

  Amendment of Awards   12  

11.3

  Suspension or Termination   12

ARTICLE XII

   

REVIEW PROCEDURE UPON DENIAL OF A CLAIM

  13  

12.1

  Notice of Denial of Claim   13  

12.2

  Review Procedure   13

ARTICLE XIII

   

GENERAL PROVISIONS

  13  

13.1

  Securities Restrictions   13  

13.2

  Restrictions on Transferability   13  

13.3

  Other Arrangements   13  

13.4

  No Vested Rights   13  

13.5

  Federal Tax Obligations   13  

13.6

  Right of First Refusal and Redemption   14  

13.7

  Written Award Agreement   14  

13.8

  Unfunded Status of Plan   14  

13.9

  Designation of Beneficiary   14  

13.10

  Severability   14  

13.11

  Construction   14  

13.12

  Headings   15  

13.13

  Notices   15  

13.14

  Governing Law   15

SIGNATURE PAGE

 
15

iii

--------------------------------------------------------------------------------



TECHNISCAN, INC.

EMPLOYEE STOCK OPTION PLAN

Effective June 12, 2001

ARTICLE I

NAME, PURPOSES, AND EFFECTIVE DATE

        1.1    Name of Plan.    The Plan created in accordance with the terms
hereof shall be known as the TechniScan, Inc., Employee Stock Option Plan
(hereinafter referred to as the "Plan").

        1.2    Purposes.    

        a.     The purpose of the Plan is to provide a means by which selected
managerial, technical and salaried Employees and Directors of and Consultants
to, the Company, and its Affiliates, may be given an opportunity to purchase
stock of the Company through Stock Options.

        b.     The Company, by means of the Plan, seeks to secure and retain the
services of persons who are now or who may be in the future key Employees or
Directors of or Consultants to the Company or its Affiliates and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Affiliates.

        c.     It is intended that eligibility under this Plan for Incentive
Stock Options be restricted to the salaried employees of the Company. All
provisions of this Plan shall be construed to effectuate such purposes.

        1.3    Effective Date.    The Plan shall he effective as of the date of
its adoption by the Board of Directors, subject to approval by the stockholders
of the Company within twelve (12) months after the date the Plan is adopted by
the Board.

ARTICLE II

DEFINITIONS

        The following terms and phrases shall have the following meanings when
used herein, unless a different meaning is clearly required by the context:

        2.1   "Affiliate" means any parent corporation or subsidiary corporation
of the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f) respectively, of the Code, including without limitation
TechniScan Medical, Inc., a Delaware corporation.

        2.2   "Award" means a Stock Option, Stock Appreciation Right, Restricted
Stock or any other Award or benefit granted under this plan.

        2.3   "Award Agreement" means the written document(s) executed by the
Company and a Participant which sets forth the terms and conditions of a grant
by the Company to such Participant of an Award.

        2.4   "Board" means the Board of Directors of the Company.

        2.5   "Cause" means any act or failure to act by a Participant,
involving a Participant's (i) willful misconduct, dishonesty or malfeasance;
(88) conviction of a felony; (iii) gross negligence; or (iv) aid to a
competitor, which is directly and materially harmful to the business or
reputation of the Company.

        2.6   "Code" means the Internal Revenue Code of 1986 including its
separate and various provisions, as the Code or those provisions may be amended
from time to time, and any successor thereto.

        2.7   "Committee" means an administrative committee duly elected or
appointed by the Board pursuant to Article X hereof, having control over and
responsibility to administer the Plan. If at any

--------------------------------------------------------------------------------




time no Committee shall be duly elected and serving for whatever reason, then
the functions of the Committee specified in the Plan shall be exercised by the
Board.

        2.8   "Company" means TechniScan, Inc., a corporation organized under
the laws of the State of Utah, or any successor organization.

        2.9   "Consultant" means an independent contractor hired by the Company
to provide expert advisory, technical or consulting services to the Company.

        2.10 "Director" means a member of the Board.

        2.11 "Disability" shall have the same meaning as under the Company's
retirement plan, as amended from time to time, and if none, as the Committee may
otherwise provide from time to time.

        2.12 "Early Retirement" means retirement with consent of the Committee
from active employment with the Company or an Affiliate prior to normal
retirement age under provisions of the Company's retirement plan, if such a plan
is in effect at the time, or retirement prior to age 65, if no retirement plan
is then in place.

        2.13 "Employee" means a person who is on the payroll records of the
Employer as a common law employee, as determined solely by the Employer. For
purposes of this Plan, "Employer" means the Company or any of its Affiliates.

        2.14 "Fair Market Value" means the fair market value of a Share for all
relevant purposes under the Plan, which shall be determined by the Committee
acting in good faith.

        2.15 "Incentive Stock Option" means any Stock Option intended to be and
designated as an "Incentive Stock Option" within the meaning of Section 422 of
the Code.

        2.16 "Nonqualified Stock Option" means any Stock Option that is not an
Incentive Stock Option.

        2.17 "Normal Retirement" means retirement from active employment with
the Company or an Affiliate pursuant to the normal retirement provisions of the
Company's retirement plan, if such a plan is in effect at the time, or
retirement at or after age 65, if no retirement plan is then in place.

        2.18 "Optionee" means an Employee, Director or Consultant who holds an
outstanding Stock Option, except that only an Employee can be an Optionee with
respect to an Incentive Stock Option.

        2.19 "Participant" means an Employee, Director or Consultant to whom the
Committee, in its discretion, grants an Award pursuant to the Plan.

        2.20 "Performance Award" means an Award made pursuant to Article VIII
below that is payable in cash and/or Stock (including Restricted Stock) in
accordance with the terms of the grant, based on Company, business unit and/or
individual performance over a specified period of time.

        2.21 "Plan" means the TechniScan, Inc., Employee Stock Option Plan set
forth in this document.

        2.22 "Restricted Stock Award" means an Award of Shares of Stock that is
subject to the provisions of Article VII below. "Restricted Stock" is stock
restricted from sale, pledge, assignment or other transfer pursuant to
applicable securities laws and/or restrictions placed on the stock by the
Committee.

        2.23 "Retirement" means either Normal or Early Retirement

        2.24 "Stock" or "Share" means the voting and nonvoting common stock of
the Company.

        2.25 "Stock Appreciation Right" means the right, pursuant to an Award
granted under Article VI below, to surrender to the Company all (or a portion)
of a Stock Option in exchange for an amount equal to the difference between
(i) the Fair Market Value, as of the date such Stock Option (or such portion
thereof) is surrendered, of the Shares of Stock covered by such Stock Option (or
such portion thereof), and (ii) the aggregate exercise price of such Stock
Option (or such portion thereof).

2

--------------------------------------------------------------------------------



        2.26 "Stock Option" or "Option" means any option to purchase shares of
Stock granted pursuant to Article V.

ARTICLE III

ELIGIBILITY FOR AWARDS

        Awards shall be granted to such Participants as the Committee shall
select from time to time. A Participant may hold more than one Award, but only
on the terms and subject to the restrictions hereinafter set forth. Different
Participants may be granted Awards with different terms, in connection with
different amounts of Shares.

        Notwithstanding any other provision contained herein, Incentive Stock
Options may be granted only to Employees. All other Awards hereunder may be
granted to Employees, Directors or Consultants.

ARTICLE IV

CAPITAL STOCK

        4.1    The Shares.    Shares of Stock issued to Participants pursuant to
Awards hereunder may constitute an original issue of authorized Stock or may
consist of previously issued Stock reacquired by the Company, as shall be
determined by the Board.

        4.2    Stock Subject to the Plan.    

        a.     The maximum number of Shares of Stock authorized for issuance
under the Plan with respect to the grant of Awards while the Plan is in effect,
subject to adjustment in accordance with Section 9.1 below, shall be 500,000
Shares, or such other number of Shares as may be subsequently approved by the
Board, and if required pursuant to Section 422 of the Code, by the Shareholders.

        b.     Any unused portion of the Shares available for Award in any award
year shall be carried forward and shall be made available for Awards in
succeeding calendar years. The Shares related to the unexercised or
undistributed portion of any terminated, expired or forfeited Award with respect
to which no material benefit was received by a Participant (e.g. dividends) also
shall be made available for distribution in connection with future Awards under
the Plan.

ARTICLE V

STOCK OPTIONS

        5.1    Grant of Options.    Stock Options may be granted alone, in
addition to or in tandem with other Awards granted under the Plan. Any Stock
Option granted under the Plan shall be in such form as the Committee may from
time to time approve.

        5.2    Types of Options.    The Committee shall have the authority to
grant Incentive Stock Options, Nonqualified Stock Options, or both types of
Stock Options (in each case with or without Stock Appreciation Rights), with
respect to the voting and/or nonvoting common stock of the Company. To the
extent that any Stock Option does not qualify as an Incentive Stock Option, it
shall constitute a separate Nonqualified Stock Option.

        5.3    Conformity with Code Section 422.    Anything in the Plan to the
contrary notwithstanding, no term of this Plan relating to Incentive Stock
Options shall be interpreted, amended or altered, nor shall any discretion or
authority granted under the Plan be so exercised, so as to disqualify the Plan
under Section 422 of the Code, or, without the consent of the Participant(s)
affected, to disqualify any Incentive Stock Option under such Section 422.

3

--------------------------------------------------------------------------------



        5.4    Waiver of Other Amounts.    In the discretion of the Committee,
Nonqualified Stock Options or Shares of Stock may be issued to an Employee in
consideration of the waiver of a portion of such Employee's salary, compensation
or fees, with the spread between the exercise price of such Stock Options and
the then Fair Market Value of the Stock being equal to the salary, compensation
or fees waived, or on such other terms and provisions as the Committee may in
its discretion provide.

        5.5    Terms and Conditions.    Stock Options granted under the Plan
shall be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee shall deem appropriate, and with respect to Incentive Stock
Options, in conformity with Section 422 of the Code.

        a.    Option Price.    The option price per Share of Stock purchasable
under a Stock Option shall be determined by the Committee at the time of grant
but shall not be less than 100% of the Fair Market Value of the Stock at the
time of grant for Incentive Stock Options and such percentage of the Fair Market
Value of the Stock at the time of grant or such dollar price for Nonqualified
Options as the Committee in its discretion may determine.

        b.    10% Stockholder.    Any Incentive Stock Option granted to any
Optionee who, at the time the Option is granted, owns more than 10% of the
voting power of all classes of stock of the Company or of an Affiliate shall
have an exercise price no less than 110% of Fair Market Value per Share on date
of the grant.

        c.    Option Term.    The term of each Stock Option shall be fixed by
the Committee, but no Stock Option shall be exercisable more than ten (10) years
after the date the Option is granted. However, any Incentive Stock Option
granted to any Optionee who, at the time the Option is granted owns more than
10% of the voting power of all classes of Stock of the Company or of an
Affiliate may not have a term of more than five (5) years. No Option may be
exercised by any person after expiration of the term or exercise period of the
Option.

        d.    Exercisability.    Stock Options shall be exercisable at such time
or times and subject to such terms and conditions as are contained herein or in
an Award Agreement, If the Committee provides, in its discretion, that any Stock
Option is exercisable only in installments, the Committee may waive such
installment exercise provisions at any time at or after grant in whole or in
part, based on such factors as the Committee shall determine, in its sole
discretion.

        e.    Method of Exercise.    Stock Options may be exercised in whole or
in part by giving written notice of exercise to the Company, in such form as the
Committee shall determine, specifying the number of Shares of Stock to be
purchased. Such notice shall be accompanied by payment in full of the purchase
price as specified below.

        f.    Rights of Holder.    No Shares shall be issued until full payment
has been made therefore. An Optionee shall generally have the right to dividends
and other rights of a Shareholder with respect to Shares subject to the Option
when the Optionee has given written notice of exercise, has paid in full for
such Shares, and, if requested, has given appropriate securities law
representations as required by this Plan or an Award Agreement.

        g.    Consideration.    The purchase price of Stock acquired pursuant to
an Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised, or (ii) in
the discretion of the Committee, and subject to Section 422 of the Code, the
subparagraphs below and other provisions of this Plan, (A) by delivery to the
Company of other Stock of the Company. (B) according to a loan or other deferred
payment or other arrangement (which may include, without limiting the generality
of the foregoing, the use of other

4

--------------------------------------------------------------------------------






Stock of the Company) with the person to whom the Option is granted, or (C) in
any other form of legal consideration that may be acceptable in the sole
discretion of the Committee.

        (1)   The Committee may arrange for and offer loans to a Participant
under the Plan to pay for the exercise of any Stock Option or other Award if
applicable, provided that no Participant shall have a right or entitlement to
such a loan, and loans may be determined on a basis of individual selection in
the sole and absolute discretion of the Committee governed at all times by any
applicable provision of law. Any such loan shall contain such terms and
provisions and require the execution of such documents as the Committee in its
discretion may determine.

        (2)   In the case of any loan or other deferred payment arrangement,
interest shall be payable at least annually and shall be charged at the minimum
rate of interest necessary to avoid the imputation of interest under any
applicable provisions of the Code.

        (3)   If payment of the exercise price of a Stock Option is made in
whole or in part in the form of Stock, such Stock (and any replacement Shares
relating thereto) shall remain (or be) restricted in accordance with the
original terms of the Award in question, and any additional Stock received upon
such exercise shall be subject to the same forfeiture restrictions, unless
otherwise determined by the Committee, in its sole discretion, at or after
grant.

        (4)   If payment of the exercise price of a Stock Option is made in
whole or in part in the form of unrestricted Stock already owned by the
Optionee, the Company may require that such Stock shall have been owned by the
Optionee for a certain minimum period of time so that such payment will not
result in a charge to the Company's earnings as a result of the exercise. Such
provision may be used in the discretion of the Company to prevent a pyramid
exercise.

        h.    Cash-Out.    On receipt of written notice of exercise, the
Committee may, in its sole discretion, elect to cash out all or part of the
portion of the Option(s) to be exercised by paying the Optionee an amount, in
cash or Stock, equal to the excess of the Fair Market Value of the Stock over
the Option price (the "Spread Value") on the effective date of such cash-out.

        i.    Replacement Options.    If an Option granted pursuant to the Plan
may be exercised by an Optionee by means of a stock-for-stock swap method of
exercise as provided in Section 5.5(g) above, then the Committee may, subject to
Section 422 of the Code, in its sole discretion, from time to time and from
Participant to Participant, authorize the Optionee to receive a replacement
Option upon exercise of an Option hereunder. This replacement Option shall cover
a number of Shares determined in an equitable manner by the Committee, but in no
event more than the number of Shares equal to the difference between the number
of Shares of the original Option exercised and the net Shares received by the
Optionee from such exercise. The exercise price of the replacement Option shall
equal the then current Fair Market Value of the Shares, and the term of the
replacement Option shall extend to the expiration date of the original Option.

        j.    Vesting.    The total number of Shares of Stock subject to an
Option may, but need not, be allotted in periodic installments (which may, hut
need not, be equal). The Award Agreement may provide that from time to time
during each of such installment periods, the Option may become exercisable
("vest") with respect to some or all of the Shares allotted to that period, and
may be exercised with respect to some or all of the Shares allotted to such
period and/or any prior period as to which the Option became vested but was not
fully exercised. The Option may be subject to such other terms and conditions as
to the time or times when it may be exercised and as to the minimum number of
Shares with respect to which the Option may be exercised (which may be based on
performance or other criteria) as the Committee may deem appropriate.

5

--------------------------------------------------------------------------------



        k.    Disability of Optionee.    In the event an Optionee's Continuous
Status as an Employee, Director or Consultant terminates as a result of the
Optionee's Disability, the Optionee may exercise his or her Option (to the
extent that the Optionee was entitled to exercise it at the date of
termination), but only within such period of time ending on the earlier of
(i) the date three (3) months following such termination (or such longer or
shorter period specified in the Award Agreement), or (ii) the expiration of the
term of the Option as set forth in the Award Agreement. If, at the date of
termination, the Optionee is not entitled to exercise his or her entire Option,
the Shares covered by the unexercisable portion of the Option shall revert to
and again become available for issuance under the Plan. If, after termination,
the Optionee does not exercise his or her Option within the time period
specified herein, the Option shall terminate, and the Shares covered by such
Option shall revert to and again become available for issuance under the Plan.

        l.    Death of Optionee.    In the event of the death of an Optionee
during, or within a period specified in the Award Agreement after the
termination of, the Optionee's Continuous Status as an Employee, Director or
Consultant, the Option may be exercised (to the extent the Optionee was entitled
to exercise the Option at date of death) by the Optionee's estate, by a person
who acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the Option upon the Optionee's death, but only
within the period ending on the earlier of (i) the date three (3) months
following the date of death (or such longer or shorter period specified in the
Award Agreement), or (ii) the expiration of the term of such Option as set forth
in the Award Agreement. If, at the time of death, the Optionee was not entitled
to exercise his or her entire Option, the Shares covered by the unexercisable
portion of the Option shall revert to and again become available for issuance
under the Plan. If, after death, the Option is not exercised within the time
period specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to and again become available for issuance under the
Plan.

        m.    Retirement.    In the event an Optionee's Continuous Status as an
Employee, Director or Consultant terminates as a result of the Optionee's
Retirement, the Optionee may exercise his or her Option (to the extent that the
Optionee was entitled to exercise it at the date of termination), but only
within such period of time ending on the earlier of (i) the date three
(3) months following such termination (or such longer or shorter period
specified in the Award Agreement), or (ii) the expiration of the term of the
Option as sat forth in the Award Agreement. If, at the date of termination, the
Optionee is not entitled to exercise his or her entire Option, the Shares
covered by the unexercisable portion of the Option shall revert to and again
become available for issuance under the Plan. If, after termination, the
Optionee does not exercise his or her Option within the time period specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to and again become available for issuance under the Plan.

        n.    Other Termination of Employment or Relationship as a Director or
Consultant.    Unless otherwise determined by the Committee at or after grant,
if an Optionee's employment or other relationship with the Company terminates
for any reason other than Death, Disability or Retirement, or for Cause, the
Option shall thereupon terminate, except that such Option may be exercised for
the lesser of three (3) months after such termination or the balance of such
Option's term but only to the extent it was exercisable at the time of such
termination. If, after termination1 the Optionee does not exercise his or her
Option within the time period permitted as explained above, the Option shall
terminate, and the Shares covered by such Option shall revert to and again
become available for issuance under the Plan. In the event that the Company
shall sever an Optionee's employment as a result of a termination for Cause,
notwithstanding any other provision of the Plan, any unexercised Options of the
Employee shall lapse immediately upon such determination, subject, however, to
the Optionee's right to pursue a claim through the claims procedure set forth
herein. Further, the Optionee shall not be entitled to exercise an Option at any
time the Company has under advisement a possible termination for Cause of the
Optionee.

6

--------------------------------------------------------------------------------



        o.    Securities Law Compliance.    The Company may require any
Optionee, or any person to whom an Option is transferred as authorized
hereunder, as a condition of exercising any such Option, (i) to give written
assurances satisfactory to the Company as to the Optionee's knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters, and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Option; and (ii) to give written assurances satisfactory
to the Company stating that such person is acquiring the Stock subject to the
Option for such person's own account and not with any present intention of
selling or otherwise distributing the stock. The foregoing requirements, and any
assurances given pursuant to such requirements, shall be inoperative if the
issuance of the Shares upon the exercise of the Option has been registered under
a then currently effective registration statement under the Securities Act of
1933, as amended (the "Securities Act"), or if; as to any particular
requirement, a determination is made by counsel for the Company that such
requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of Stock.

        p.    Dollar Limitation on Incentive Stock Options.    If in any
calendar year the aggregate fair market value of Stock (determined as of the
date of grant) covered by Incentive Stock Options granted to any one individual
which first become exerciseable by such individual during such calendar year
exceeds $100,000 or such other limitation as may be set forth in Code
Section 422(d), the Options covering such Stock the value of which exceeds
$100,000 or such other limitation (determined with reference to the order in
which granted) shall not be treated as Incentive Stock Options.

        q.    Continuous Status as an Emp1oye, Director or Consultant.    For
purposes of this Section 5.5 "Continuous Status as an Employee, Director or
Consultant" means the period of time a Participant is employed by the Company or
involved as a Director or Consultant with the Company, which period is not
interrupted or terminated. The Committee, in its sole discretion, may determine
whether Continuous Status as an Employee, Director or Consultant shall be
considered interrupted in the case of: (i) any leave of absence approved by the
Committee, including sick leave, military leave, or any other personal leave; or
(ii) transfers between locations of the Company or between the Company,
Affiliates or their successors.

ARTICLE VI

STOCK APPRECIATJON RIGHTS

        6.1    Grant and Exercise.    Stock Appreciation Rights may be granted
in conjunction with all or part of any Stock Option granted under the Plan. In
the case of a Nonqualified Stock Option, such rights may be granted either at or
after the time of the grant of such Stock Option. In the case of an Incentive
Stock Option, such rights may be granted only at the time of the grant of such
Stock Option.

        6.2    Termination.    A Stock Appreciation Right or applicable portion
thereof granted with respect to a given Stock Option shall terminate and no
longer be exercisable upon the termination or exercise of the related Stock
Option, except that, unless otherwise determined by the Committee in its sole
discretion at the time of grant, a Stock Appreciation Right granted with respect
to less than the full number of Shares covered by a related Stock Option shall
be reduced when and to the extent that the number of Shares covered by an
exercise or termination of the related Stock Option exceeds the number of Shares
not covered by the Stock Appreciation Right.

7

--------------------------------------------------------------------------------



        6.3    Surrender of Stock Option.    A Stock Appreciation Right may be
exercised by an Optionee, in accordance with Section 6.4, by surrendering the
applicable portion of the related Stock Option. Upon such exercise and
surrender, the Optionee shall be entitled to receive an amount determined in the
manner prescribed in Section 6.4(b). Stock Options which have been so
surrendered, in whole or in part, shall no longer be exercisable to the extent
the related Stock Appreciation Rights have been exercised.

        6.4    Terms and Conditions.    Stock Appreciation Rights shall be
subject to such terms and conditions, riot inconsistent with the provisions of
the Plan, as shall be determined from time to time by the Committee, including
the following:

        a.    When Exercisable.    Stock Appreciation Rights shall be
exercisable only at such time or times and to the extent that the Stock Options
to which they relate, if any, shall be exercisable in accordance with the
provisions of Article V and this Section 6.4 of the Plan; provided, however,
that any Stock Appreciation Right granted subsequent to the grant of the related
Stock Option shall not be exercisable during the first six months of its term,
except that this special limitation shall not apply in the event of Death or
Disability of the Optionee prior to the expiration of the six-month period.

        b.    Effect of Exercise.    Upon the exercise of a Stock Appreciation
Right, an Optionee shall be entitled to receive up to, but not more than, an
amount m cash and/or Shares of Stock equal in value to the excess of the Fair
Market Value of one Share of Stock over the exercise price per Share specified
in the related Stock Option, multiplied by the number of Shares in respect of
which the Stock Appreciation Right shall have been exercised, with the Committee
having the right to determine the form of payment.

        c.    Relation to Stock Option.    Stock Appreciation Rights shall be
transferable only when and to the extent that an underlying Stock Option would
be transferable as provided in this Plan.

        d.    Effect on Share Limitation.    Upon the exercise of a Stock
Appreciation Right, the Stock Option or part thereof to which such Stock
Appreciation Right is related shall be deemed to have been exercised for the
purpose of the limitation set forth in Section 4.2(a) of the Plan on the number
of Shares of Stock to be issued under the Plan, but only to the extent of the
number of Shares issued under the Stock Appreciation Right at the time of
exercise.

        e.    Exercise Upon Adjustment.    In its sole discretion, the Committee
may provide, at the time of grant of a Stock Appreciation Right under this
Article VT, that such Stock Appreciation Right can be exercised only upon the
happening of such adjustment under Article IX as the Committee may determine to
be appropriate.

ARTICLE VII

RESTRICTED STOCK AWARDS

        7.1    Administration.    Shares of Restricted Stock may be issued
either alone or in addition to other Awards granted under the Plan. The
Committee shall determine the number of Shares to be Awarded, the price (if any)
to be paid by the recipient of Restricted Stock (subject to Section 7.4), the
time or times within which such Awards may be subject to vesting and/or
forfeiture, and all other conditions of the Awards.

        7.2    Criteria for Award.    The Committee may but need not condition
the grant of Restricted Stock upon the attainment of specified performance goals
or such other factors as the Committee may determine, in its sole discretion.

        7.3    Varying Provisions.    The provisions of Restricted Stock Awards
need not be the same with respect to each recipient.

8

--------------------------------------------------------------------------------



        7.4    Awards and Certificates.    The grantee of a Restricted Stock
Award shall not have any rights with respect to such Award, unless and until
such recipient has executed an Award Agreement evidencing the Award and has
delivered a filly executed copy thereof to the Company, and has otherwise
complied with the applicable terms and conditions of such Award.

        a.    Purchase Price.    The purchase price for Shares of Restricted
Stock may be any price determined by the Committee, and may be zero.

        b.    Acceptance of Award.    Awards of Restricted Stock must be
accepted within a period of 60 days (or such shorter period as the Committee may
specify at grant) after the Award date by executing an Award Agreement and
paying whatever price (if any) is required under Section 7.4(a).

        c.    Stock Certificate.    Each Participant receiving a Restricted
Stock Award shall be issued a stock certificate in respect of such Shares of
Restricted Stock. Such certificate shall be registered in the name of such
Participant, and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Award.

        d.    Custody of Certificates.    The Committee may require that the
stock certificates evidencing such Shares be held in custody by the Company
until the restrictions thereon shall have lapsed, and that, as a condition of
any Restricted Stock Award, the Participant shall have delivered a stock power,
endorsed in blank, relating to the Stock covered by such Award.

        7.5    Restrictions and Conditions.    The Shares of Restricted Stock
awarded pursuant to this Article VII shall be subject to the following
restrictions and conditions:

        a.    Restriction Period.    Subject to the provisions of this Plan and
the Award Agreement, during a period set by the Committee commencing with the
date of such Award (the "Restriction Period"), the Participant shall not be
permitted to sell, transfer, pledge, assign or otherwise encumber Shares of
Restricted Stock awarded under the Plan. Within these limits, the Committee, in
its sole discretion, may provide for the lapse of such restrictions in
installments and may accelerate or waive such restrictions in whole or in part,
based on service, performance and/or such other factors or criteria as the
Committee may determine, in its sole discretion.

        b.    Shareholder Rights.    Except as provided in this paragraph (b)
and Section 7.5(a), the Participant shall have, with respect to the Shares of
Restricted Stock, all of the rights of a shareholder of the Company, including
the right to vote the Shares and the right to receive any dividends. The
Committee, in its sole discretion, as determined at the time of Award, may
permit or require the payment of any cash dividends to be deferred and, if the
Committee so determines, to be reinvested in additional Restricted Stock to the
extent Shares are available under Section 4.2(a).

        c.    Forfeiture of Shares.    Subject to the applicable provisions of
the Award Agreement and this Article VII, upon termination of a Participant's
employment with the Company for any reason during the Restriction Period, all
Shares still subject to restriction shall be forfeited by the Participant.

        d.    Waiver of Restrictions.    In the event of hardship or other
special circumstances of a Participant whose relationship with the Company is
involuntarily terminated (other than for Cause), the Committee may, in it sole
discretion, waive in whole or in part any or all remaining restrictions (other
than these imposed by law) with respect to such Participants Shares of
Restricted Stock, based on such factors as the Committee may deem appropriate.

        e.    Delivery of Shares.    If and when the Restriction Period expires
without a forfeiture of the Restricted Stock, the certificates for such Shares
shall be promptly delivered to the Participant.

9

--------------------------------------------------------------------------------



ARTICLE VIII

PERFORMANCE AWARDS

        8.1    Grant of Right to Earn Award.    The Committee may grant to any
one or more Participants the opportunity to earn a Performance Award based on
the achievement by the Participant, the Company or any Affiliate of performance
objectives established by the Committee prior to the grant of such opportunity.
The Committee shall determine in its discretion the period during which such
performance objectives shall be measured for the purpose of determining the
extent to which a Performance Award has been earned. Any Participant may
receive, from time to time, one or more such opportunities. Opportunities to
earn Performance Awards may be granted at the same or different times as grants
of other Awards hereunder. The provisions relating to any opportunity to earn a
Performance Award and performance objectives incident to any Performance Award
may vary from one Participant to another or from one opportunity to another of
any particular Participant.

        8.2    Participant Consideration.    Except as the Committee may
otherwise determine, a Participant who receives an opportunity to earn a
Performance Award is not required to provide consideration for that opportunity
or for receipt of the Performance Award other than the rendering of service in
compliance with the performance objectives and over the period of time
established by the Committee,

        8.3    Award Agreement.    The terms of any opportunity given a
Participant to earn a Performance Award and all other terms and provisions that
the Committee may in its discretion determine to be applicable or prerequisite
to a Performance Award shall be set forth in an Award Agreement.

        8.4    Shares Granted as Performance Award.    The grant of a
Performance Award shall not reduce the number of Shares available for Awards
under this Plan, except to the extent that Shares are actually Awarded or
otherwise delivered to a Participant pursuant to or in connection with such
Performance Award.

ARTICLE IX

ADJUSTMENTS

        9.1    Recapitalizations, Etc.    In the event of a recapitalization,
reclassification, stock dividend, stock split, reverse stock split, or other
distribution with respect to the common voting and nonvoting stock of the
Company, an appropriate or proportionate adjustment will be made in (i) the
maximum number and kind of Shares of Stock subject to the Plan and all then
outstanding Awards, and (ii) the price for each Share subject to the then
outstanding Awards, in order to maintain the aggregate purchase price or value
of the Shares as to which such Awards remain exercisable.

        9.2    Acceleration of Exercise.    The Committee in its discretion, as
a term and condition of the Award at the time of grant or at any time
thereafter, may provide that upon dissolution and liquidation of the Company, or
upon a merger, consolidation or other reorganization of the Company as a result
of which the current shareholders of the Company are no longer in control of the
surviving or resulting corporation, or upon a sale of substantially all of the
assets of the Company or of stock representing control of the Company, that all
Awards then outstanding under the Plan will become fully exercisable and
deliverable and all restrictions imposed by the Plan will immediately cease. By
"control" is meant more than 50% of the voting stock of the Company.

        9.3    Right to Call Options.    The Committee in its discretion may
call any or all Stock Options theretofore granted under the Plan by written
notice to the Option holder in accordance with the notice provisions hereof.
Such call may occur at any time prior to the exercise of such Options. The
Committee shall compensate the holder of an Option which has been called with an
amount payable in cash equal to the amount which would have been payable to the
holder upon the exercise of a Stock Appreciation Right had one been granted with
respect to such Option, whereupon such Option shall be

10

--------------------------------------------------------------------------------




cancelled. The Company shall pay such amount in full within thirty (30) days of
the date of call, with no interest accruing prior to the date of payment.

        9.4    Committee Decision Final.    Adjustments under Sections 9.1,
Section 9.2 or 93 will be made by the Committee, whose determination as to what
adjustments will be made and the extent thereof will be final, binding, and
conclusive. No fractional interest will be issued under the Plan on account of
any such adjustments.

        9.5    Compliance with Code Section 280G.    No payment shall be
required to be made under the Plan to the extent that, when aggregated with
other payments made to an Employee, such payment would, as determined by the
Committee in its sole discretion, at or prior to a change in the ownership or
effective control (as defined in Section 280G of the Code) of the Company,
result in an excess parachute payment for which the Company would not receive a
Federal income tax deduction by reason of Code Section 280G.

ARTICLE X

ADMINISTRATION

        10.1    The Board.    The Plan shall be administered by the Board unless
and until the Board delegates administration to a Committee, as provided in
Section 10.2. Without limiting the generality of the foregoing, the Board shall
have authority to do the following:

        a.     Determine from time to time which of the persons eligible under
the Plan shall be granted Options or any other Award, which Awards shall be
granted to them, when and how each Option or Award shall be granted and whether
an Option will be an Incentive Stock Option or a Nonstatutory Stock Option, and
determine the terms and provisions of each Option or Award granted (which need
not be identical), including the time or times such Option or other Award may be
exercised in whole or in part and the number of Shares for which an Option shall
be granted to each such person.

        b.     Construe and interpret the Plan and Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Award in a manner and to the extent it shall
deem necessary or expedient to make the Plan fully effective.

        c.     Amend the Plan or an Award as provided in Article XI.

        d.     Generally, to exercise all powers, and to perform any acts and to
make any decisions as the Board deems necessary or expedient to promote the best
interests of the Company under the Plan as permitted by law.

        10.2    The Committee.    The Board may delegate administration of the
Plan to a committee composed of one or more members (the "Committee's). Members
of the Committee may, but need not be, directors, officers or Employees of the
Company or its Affiliates. The Board may from time to time remove members from,
or add members to, the Committee. The Board may abolish the Committee at any
time and reinvest in the Board the administration of the Plan. Vacancies on the
Committee, howsoever caused, shall be filled by the Board. The Board shall
designate one member of the Committee as chairman. The Committee shall hold
meetings at such times and places as it may determine. Acts approved by a
majority of the Committee at which a quorum is present, or acts approved in
writing by a majority of the members of the Committee, shall be the valid acts
of the Committee. The Committee shall have authority, consistent with the Plan
and not by way of limitation, to do any act or make any decision authorized
herein or afforded it under law. No member of the Board or the Committee shall
be liable for any action or determination made in good faith with respect to the
Plan or any Award granted under it.

11

--------------------------------------------------------------------------------



        10.3    Construction and Interpretation of the Plan.    The
interpretation and construction by the Committee of any provision of the Plan or
an Award shall be final and binding on all persons interested in the Plan or
Award.

        10.4    Delegation of Operational Responsibilities.    The Committee may
delegate or allocate any of its operational responsibilities tinder the Plan
(other than the responsibility to determine Participants and the number of
Shares to be subject to Awards to be granted to such Participants under the
Plan) to other persons to carry out the administration of the Plan.

        10.5    Indemnification of Committee.    In addition to such other
tights of indemnification as they may have, the members of the Committee shall
be indemnified by the Company against the reasonable expenses, including
attorneys' fees actually and necessarily incurred in connection with the defense
of any action, suit or proceeding, or in connection with any appeal therein, to
which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with the Plan or any Award granted
thereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Company) or paid by them in satisfaction of a judgment in any such action, suit
or proceeding, except in relation to matters as to which it shall be adjudged in
such action, suit or proceeding that such Committee member is liable for gross
negligence or willful misconduct in the performance of his duties; provided,
that within sixty (60) days after institution of any above action, Suit or
proceeding, such Committee member shall in writing offer the Company the
opportunity, at its own expense, to handle and defend the same. Notwithstanding
anything herein to the contrary, a condition of such indemnification shall be
the cooperation of such Committee member with the Company in the defense of any
such action, Suit or proceeding.

ARTICLE XI

AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN

        11.1    Plan Amendment.    The Board at any time, and from time to time,
may adopt amendments to the Plan in any respect the Board deems necessary or
advisable including, without limiting the foregoing, amendments to ensure that
the Plan and/or Incentive Stock Options remain in compliance with Section 422 of
the Code. However, except as provided in Article IX relating to certain
adjustments, no amendment shall be effective unless approved by the stockholders
of the Company within twelve (12) months before or after the adoption of the
amendment, if the amendment will:

        a.     Increase or decrease the number of Shares reserved for the grant
of Awards under the Plan;

        b.     Modify the requirements of eligibility for participation in the
Plan, to the extent such modification requires stockholder approval in order for
the Plan to satisfy the requirements of Section 422 of the Code; or

        c.     Modify the Plan in any other way, if such modification requires
stockholder approval in order for the Plan to satisfy the requirements of
Section 422 of the Code.

        11.2    Amendment of Awards.    The Board at any time, and from time to
time, may amend the terms of any one or more Awards; provided, however, that the
rights and obligations under any Award shall not be impaired by any such
amendment unless the Company obtains the written consent of the person to whom
the Award was granted.

        11.3    Suspension or Termination.    The Board may suspend or terminate
the Plan at any time. Unless sooner terminated, the Plan shall terminate on the
ten (10) year anniversary of the date the Plan is adopted by the Board or
approved by the stockholders of the Company, whichever is earlier. No Awards may
be granted under the Plan while the Plan is suspended or after it is terminated.

12

--------------------------------------------------------------------------------



ARTICLE XII

REVIEW PROCEDURE UPON DENIAL OF A CLAIM

        12.1    Notice of Denial of Claim.    Any denial by the Committee of a
claim for benefits wider the Plan made by a Participant or any other claimant
("Claimant") shall be stated in writing by the Committee and delivered or mailed
to the Claimant. Such notice shall set forth the specific reasons for the
denial, written in a manner that may be understood without legal or actuarial
counsel. Such notice shall also advise the Claimant of the availability of a
review of the decision denying the claim.

        12.2    Review Procedure.    Any claimant whose claim for benefits has
been denied shall be afforded a reasonable opportunity for a review of the
decision denying the claim in accordance herewith. The Committee shall establish
and may modify from time to time uniform rules of procedure for such a review of
the decision denying the claim. Such review may in the discretion of the
Committee be made by the Committee or any other person or persons designated by
the Committee. Such review procedure, however, shall not (unless the Committee
in its discretion determines otherwise) include the opportunity of a personal
appearance by the Claimant. If, after such review, the claim is still denied,
the Claimant shall be notified of the denial, and the notice shall set forth the
specific reasons for denial written in a manner that may be understood without
legal or actuarial counsel. A Committee decision on denial of a claim with
respect to which no review is sought by the Claimant within the time and manner
prescribed by the Committee shall be final and binding on all persons interested
in the Plan. All decisions of the Committee or other reviewing body shall be
final and conclusive on all persons interested in the Plan.

ARTICLE XIII

GENERAL PROVISIONS

        13.1    Securities Restrictions.    All certificates for Shares of Stock
or other securities delivered under the Plan shall be subject to such
stock-transfer orders and other restrictions as the Committee may deem advisable
under applicable laws, rules, regulations, any stock exchange upon which the
Stock is then listed, and any applicable Federal Or state securities law, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.

        13.2    Restrictions on Transferability.    Except as otherwise
authorized by the Committee for Awards other than Incentive Stock Options, no
Award issued under the Plan shall be transferable by the Participant other than
by will or the laws of descent and distribution, and each Award shall be
exercisable during the Participants lifetime only by him. No Award shall be
pledged or hypothecated in any way and no Award shall be subject to execution,
attachment or similar process.

        13.3    Other Arrangements.    Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to stockholder approval if such approval is required, and such
arrangements may be either generally applicable or applicable only in specific
cases.

        13.4    No Vested Rights.    The adoption of the Plan or granting of an
Option shall not confer upon any Participant any right to continued employment,
Board membership or contractual dealings with the Company as the case may be,
nor shall it interfere in any way with the right of the Company to terminate the
employment or other relationship of any of its employees, Directors, or
Consultants at any time.

        13.5    Federal Tax Obligations.    The Company shall have the right to
withhold from any transfer or payment made to a Participant under this Plan all
federal, state or other taxes as shall be required pursuant to any statute or
governmental regulation or ruling. In connection with such withholding, the
Company may make any arrangement consistent with this Plan as it may deem
appropriate. The Company shall not be required to make any distribution of cash
or Shares pursuant to this Plan until

13

--------------------------------------------------------------------------------




any actual or potential withholding obligation of a Participant arising under
the Plan is satisfied. To the extent provided in the sole discretion of the
Committee, the Participant may satisfy any federal, state or local tax
withholding obligation or other tax liability relating to the exercise of an
Award by any of the following means or by a combination of such means;
(1) tendering a cash payment; (ii) authorizing the Company to withhold Shares
from the Shares of the Stock of the Company otherwise issuable to the
participant as a result of the exercise of the Option; or (iii) delivering to
the Company owned and unencumbered shares of the Stock of the Company. The Fair
Market Value of any Shares of Stock retained or received in fulfillment of such
obligation or liability shall be determined by the Committee in its sole
discretion, acting in good faith.

        13.6    Right of First Refusal and Redemption.    The Committee may
provide in connection with the grant of any Award under this P1 an that the
Shares of Stock received as a result of such grant shall be subject to a right
of first refusal, pursuant to which the Participant shall be required to offer
to the Company any Shares that the Participant may thereafter wish to sell, with
the price being the then Fair Market Value of the Stock, subject to such other
terms and conditions as the Committee may specify at the time of grant. The
Award Agreement may also contain other provisions, restrictions and limitations
concerning the holding and transfer of Shares obtained pursuant to receipt or
exercise of an Award. The Committee may also grant Participants the right to
cause the Company to redeem part or all of their Shares at such times and upon
such terms as the Committee may in its discretion provide.

        13.7    Written Award Agreement.    Any grant made under this Plan shall
be represented by a written Award Agreement between the Company and the
Participant receiving the grant setting forth the material terms of the grant,
and incorporating the terms of this Plan (whether specifically or generally by
reference as determined by the Committee) into each such Award Agreement.

        13.8    Unfunded Status of Plan.    The Plan is intended to constitute
an "unfunded" plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant by the Company, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general creditor of the Company. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver Stock or payments in lieu afar with respect to
Awards hereunder; provided, however, that, unless the Committee otherwise
determines with the consent of the affected Participant, the existence of such
trusts or other arrangements must be consistent with the "unfunded" status of
the Plan.

        13.9    Designation of Beneficiary.    The Committee shall establish
such procedures as it deems appropriate for a Participant to designate a
beneficiary to whom any amounts payable in the event of the Participant's death
are to be paid.

        13.10    Severability.    In the event any Section or paragraph in this
Plan or any Award Agreement or writing relating to the Plan is found to be
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of the Plan and the Plan shall be construed and
enforced as if such illegal and invalid provision had never been set forth in
the Plan; provided, that the Committee may conclude that the purposes of the
Plan have been materially frustrated by such a finding and may thereupon
terminate the Plan. In the event of any conflict or disagreement in the terms of
this Plan and any Award Agreement, the terms of this Plan shall control.

        13.11    Construction.    Where applicable, the masculine includes
feminine and. neuter and vice versa. Where applicable, the singular includes the
plural and vice versa. Where a word or phrase is defined in one place in the
Plan and appears in capitalized form in another place in the Plan, such word or
phrase shall have the meaning first set forth unless the context clearly
requires otherwise. A word or phrase in noncapitalized form shall retain its
plain meaning taken in the context in which it appears, regardless of whether
said word or phrase is defined in the Plan.

14

--------------------------------------------------------------------------------



        13.12    Headings.    The headings are for reference only. In the event
of a conflict between a heading and the content of an Article or paragraph, the
content of the Article or paragraph shall control.

        13.13    Notices.    All notices shall be given to or made upon the
Company at its regular business office address, as it may be changed from time
to time. All notices shall be given to or made upon a Participant at the
Participant's address as reflected on the Company's records, or at such other
address as a Participant may designate in writing delivered to the Company.
Unless otherwise agreed in this Agreement, all notices shall be given or made by
personal delivery, by confirmed air courier, or by certified first class mail,
return receipt requested, postage prepaid, to the party at such address. If sent
by confirmed air courier, such notice shall be deemed to be given upon the
earlier to occur of the date upon which it is actually received by the addressee
or the business day 1pon which delivery is made at such address as confirmed by
the air courier (or if the date of such confirmed delivery is not a business
day, the next succeeding business day). If mailed, such notice shall be deemed
to be given upon the earlier to occur of the date upon which it is actually
received by the addressee or the third business day following the date upon
which it is deposited in a first-class postage prepaid envelope in the United
States mail addressed as stated above.

        13.14    Governing Law.    The Plan and all Awards made and actions
taken thereunder shall be governed by and construed in accordance with the laws
of the State of Utah.

        IN WITNESS WHEREOF, the undersigned verifies that the foregoing Plan was
adopted by the Board of Directors of the Company as of the 12th day of June,
2001.

      


--------------------------------------------------------------------------------

David C. Robinson, President/CEO

15

--------------------------------------------------------------------------------



FIRST AMENDMENT TO COMPREHENSIVE
MANAGEMENT INCENTIVE PLAN

        PURSUANT TO Section 9.1 of the Comprehensive Management Incentive Plan
(the "Plan") of TechniScan, Inc., dated June 12, 2001, in response to the 10:1
forward stock split of the capital stock of TechniScan which was approved on
October 25, 2001, the Company hereby amends the Plan to increase the maximum
number of Shares of Stock authorized for issuance under Section 4.2 of the Plan
to 5,000,000 shares of common voting stock.

        DATED as of October 25, 2001.


 
 
TechniScan, Inc.
 
 
By:
 
/s/ DAVID C. ROBINSON


--------------------------------------------------------------------------------

David C. Robinson, President

--------------------------------------------------------------------------------



SECOND AMENDMENT TO COMPREHENSIVE
MANAGEMENT INCENTIVE PLAN

        PURSUANT TO Section 11.1 of the Comprehensive Management Incentive Plan
(the "Plan") of TechniScan, Inc., dated June 12, 2001, as amended, the Company
hereby amends the Plan as follows:

        1.     Section 2.24 is amended to read as follows:

        2.24 "Stock" or "Share" means any class of common or preferred stock of
the Company.

        2.     Paragraph a of Section 4.2 is amended to read as follows:

        a.     The maximum number of Shares of Stock authorized for issuance
under the Plan with respect to the grant of Awards while the Plan is in effect,
subject to adjustment in accordance with Section 9.1 below, shall be 7,500,000
Shares, or such other number of Shares as may be subsequently approved by the
Board, and if required pursuant to Section 422 of the Code, by the Shareholders.

        DATED as of 2/10, 2004.


 
 
TechniScan, Inc.
 
 
By:
 
/s/ DAVID C. ROBINSON


--------------------------------------------------------------------------------

David C. Robinson, President

--------------------------------------------------------------------------------



THIRD AMENDMENT TO COMPREHENSIVE
MANAGEMENT INCENTIVE PLAN

        PURSUANT TO Section 11.1 of the Comprehensive Management Incentive Plan
(the "Plan") of TechniScan, Inc., dated June 12, 2001, as amended, the Company
hereby amends the Plan as follows:

        1.     Paragraph a of Section 4.2 is amended to read as follows:

        a.     The maximum number of Shares of Stock authorized for issuance
under the Plan with respect to the grant of Awards while the Plan is in effect,
subject to adjustment in accordance with Section 9.1 below, shall be 12,000,000
Shares, or such other number of Shares as may be subsequently approved by the
Board, and if required pursuant to Section 422 of the Code, by the Shareholders.

        DATED as of June 9, 2006.


 
 
TechniScan, Inc.
 
 
By:
 
/s/ DAVID C. ROBINSON


--------------------------------------------------------------------------------

David C. Robinson, President

--------------------------------------------------------------------------------



FOURTH AMENDMENT TO
EMPLOYEE STOCK OPTION PLAN

        PURSUANT TO Section 5 of the Comprehensive Management Incentive Plan
(the "Plan") of TechniScan, Inc., dated June 12, 2001, as amended, the Company
hereby amends the Plan as follows:

        1.     Paragraph l of Section 5.5 is amended to read as follows:

        a.    Death of Optionee.    In the event of the death of an Optionee
during, or within a period specified in the Award Agreement after the
termination of, the Optionee's Continuous Status as an Employee, Director or
Consultant, the Option may be exercised (to the extent the Optionee was entitled
to exercise the Option at date of death) by the Optionee's estate, by a person
who acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the Option upon the Optionee's death, but only
within the period three (3) years following the date of death. If, at the time
of death, the Optionee was not entitled to exercise his or her entire Option,
the Shares covered by the unexercisable portion of the Option shall revert to
and again become available for issuance under the Plan. If, after death, the
Option is not exercised within the time period specified herein, the Option
shall terminate, and the Shares covered by such Option shall revert to and again
become available for issuance under the Plan.

        DATED as of April 10, 2009.


 
 
TechniScan, Inc.
 
 
By:
 
/s/ DAVID C. ROBINSON


--------------------------------------------------------------------------------

David C. Robinson, President

--------------------------------------------------------------------------------



FIFTH AMENDMENT

TO

EMPLOYEE STOCK OPTION PLAN

        PURSUANT TO Section 11.1 of the TechniScan, Inc. Employee Stock Option
Plan, dated June 12, 2001, as amended (the "Plan"), the Company hereby amends
the Plan as follows:

1.Paragraph a of Section 4.2 is amended to read as follows:

        a.     The maximum number of Shares of Stock authorized for issuance
under the Plan with respect to the grant of Awards while the Plan is in effect,
subject to adjustment in accordance with Section 9.1 below, shall be 18% of the
then current issued and outstanding Shares, or such other number of Shares as
may be subsequently approved by the Board, and if required pursuant to
Section 422 of the Code, by the Shareholders.

DATED as of October 9, 2009.


 
 
TechniScan, Inc.
 
 
By:
 
/s/ DAVID C. ROBINSON


--------------------------------------------------------------------------------

David C. Robinson, President

--------------------------------------------------------------------------------





QuickLinks


TECHNISCAN, INC. EMPLOYEE STOCK OPTION PLAN Effective June 12, 2001
